Citation Nr: 0118821	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.  

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to October 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By a rating decision, dated in June 1993, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective July 18, 1991.  The veteran appealed, 
to the Board, the propriety of the initial evaluation for 
PTSD.  In August 1993, the RO granted an earlier effective 
date of January 17, 1989, for the assignment of a 10 percent 
evaluation for PTSD.  In August 1996, the matter of a higher 
rating for PTSD came before the Board, and was remanded to 
the RO for further development.  By a rating decision dated 
in October 1998, the rating for service-connected PTSD was 
increased to 100 percent, effective from June 16, 1995.  In a 
November 1998 statement entitled "Appeal Status Election" 
the veteran indicated that the aforementioned assignment of a 
100 percent rating for PTSD satisfied his appeal for a higher 
rating.  As such, the matter of a higher rating for PTSD is 
no longer before the Board. 

In April 1996, the veteran filed a notice of disagreement 
with a January 1996 RO decision, which denied entitlement to 
a temporary total rating based on hospital treatment from 
October 18, 1995, to December 7, 1995, for PTSD per 38 C.F.R. 
§ 4.29.  Where there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, given the RO's subsequent decision, in 
October 1998, which granted a 100 percent rating for PTSD 
effective from June 16, 1995, the Board finds that the 
veteran's claim for a temporary total rating based on 
hospital treatment for PTSD, has been rendered moot.

In a September 1996 statement, the veteran stated that he was 
seeking a 30 percent evaluation for his service-connected 
PTSD, effective from 1989 to 1995.  This issue has not been 
developed for appellate review and is referred to the RO for 
the appropriate action.  

In July 1998, the veteran stated that he desired to withdraw 
his appeal as to his service connection claims for skin 
disorders.  Thus, such issues are considered withdrawn.  

In March 1999, the veteran withdrew his request for a RO 
hearing; as such, the Board may proceed with an adjudication 
of his claims. 

Finally, the veteran has made a claim for VA 
compensation benefits for disability allegedly resulting 
from alcohol or drug abuse, claimed as secondary to or 
as a symptom of a service-connected disability.  
Specifically, the veteran claims that he has alcoholism 
as a result of his service-connected PTSD.  The Board 
has imposed a temporary stay on the adjudication of 
these claims until final review is completed by the 
United States Court of Appeals for the Federal Circuit 
with respect to its decision issued on February 2, 2001, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
When the Federal Circuit has completed its review of all 
actions and rehearing requests filed in that case and 
the decision becomes final, the Board will lift the stay 
and begin to adjudicate these claims, including the 
claim specifically raised in this particular case.  


FINDING OF FACT

The probative evidence of record reasonably sustains that the 
veteran's service-connected PTSD caused hypertension.  



CONCLUSION OF LAW

The veteran's hypertension is a result of service-connected 
PTSD.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from October 1964 to October 
1967. 

The veteran's service medical records do not show a diagnosis 
of hypertension.  The October 1964 service entrance 
examination shows that the veteran's heart was normal and his 
blood pressure was 130/80.  The separation examination, dated 
in October 1967, discloses that his heart was normal and his 
blood pressure was 140/70.  

There is no evidence showing a diagnosis of hypertension 
within one year of the veteran's service discharge.  

A VA hospital record shows that the veteran was hospitalized 
from August to September 1972.  Physical examination, routine 
laboratory studies, and X-ray studies of the chest were 
essentially negative.  

During a period of VA hospitalization, from December 1992 to 
January 1993, the veteran was diagnosed as having 
hypertension.  

An August 1993 VA outpatient treatment record notes a 
diagnosis of hypertension.  The examiner indicated that the 
veteran had a history of hypertension, questionably since he 
was a teenager and had possibly been treated in the past with 
medication.  

Social Security Administration (SSA) records show that the 
veteran became entitled to SSA disability benefits in April 
1995, as a result of psychiatric disorders and alcohol 
dependence.  

VA hospital records show that the veteran was hospitalized 
from June to July 1995.  Physical examinations revealed the 
veteran had high blood pressure.  The discharge summary shows 
the diagnoses were PTSD and essential hypertension.  

VA treatment records, dated from October 1995 to December 
1995, in association with hospitalization for a psychiatric 
disorder, note a history of hypertension.  VA hospitalization 
records, dated from December 1995 to January 1996, also show 
that the veteran was diagnosed as having hypertension.

In association with his March 1996 application for service 
connection for hypertension, claimed as secondary to service-
connected PTSD, the veteran submitted a letter from Dr. L. 
M., M.D, dated in May 1995.  Dr. L. M. rendered an opinion 
regarding hypertension in the war veteran and the letter 
chronicles articles from medical journals, et al, addressing 
the subject.  Based on his research, Dr. L. M. concluded the 
following:

1. Psychosocial stress plays an important causative role 
in the development of hypertension.  For many, if not 
most, war veterans, their wartime experience proves 
to be the greatest source of ongoing psychosocial 
stress throughout their lifetime.  Therefore, it is 
reasonable to conclude that wartime experience often 
plays a causative role in the development of 
hypertension.  
2. Those veterans suffering from post-traumatic stress 
disorder, the prototypical anxiety disorder, are at 
increased risk for developing hypertension.  
3. Those veterans who underwent starvation during their 
POW experience may have been placed under sufficient 
stress thereby to have incurred an increased risk of 
developing hypertension.  

In summary, Dr. L. M. stated that:

It could be argued in the case of many veterans 
that, since their hypertension was not diagnosed 
(or discovered) for years, or even decades, after 
they served, it is highly unlikely that their 
wartime experience was causally related to their 
hypertension.  However, this argument is easily 
refuted on several grounds.  Firstly, since blood 
pressure rises with age in Western civilizations, 
the veteran would not have needed to be fully 
hypertensive at the time of discharge, but might 
have only experienced a modest (sub-clinical) 
increase in blood pressure which, when added to 
the normal increment associated with aging, would 
ultimately develop into hypertension.  
Furthermore, the veteran's body has been 
responding physiologically to stress, not just 
during the time of combat (and/or POW 
confinement), but probably nearly daily for the 
ensuing years by virtue of his stress-related 
(e.g., PTSD-related) symptoms.  Hence, what may 
appear to be a disconnected, future manifestation 
of a past trauma may indeed represent something 
quite different, i.e., the cumulative effect of 
years of stress and the body's response to it.  

On VA examination for hypertension in April 1996, the veteran 
reported that he began having high blood pressure problems 
shortly after returning from Vietnam.  The examiner noted 
that there were no medical records to substantiate that 
report.  The veteran indicated that he had been treated 
intermittently with medication, and was currently treated 
with Nifedipine.  The report notes that the veteran had a 
long history of heavy alcohol use.  The veteran reported that 
during periods in the past when he was abstinent from 
alcohol, his blood pressure remained elevated.  He reported 
chronic problems with insomnia.  He denied any secondary 
problems related to his hypertension, such as stroke or 
cardiovascular disease.  Physical examination revealed supine 
pulse and blood pressure were 118 and 170/100, respectively.  
Seated pulse and blood pressure were 126 and 168/120, 
respectively; and with standing a pulse of 112 and a blood 
pressure of 148/100, respectively, were reported.  The 
diagnosis was hypertension, at least moderate in severity.  
The examiner opined that alcohol use was at least a 
contributory factor to his hypertension.  He further opined 
that PTSD was at least a contributing factor, as stress was 
known to be one of the factors associated with hypertension.  
Additionally, he stated that PTSD may have led to maladaptive 
behavioral patterns, such as alcohol use or a lifestyle 
including poor diet and lack of exercise, which could have 
contributed to his hypertension.  In summary, the examiner 
stated that PTSD was at least a contributing factor, although 
not completely responsible for his hypertension.  

On VA examination in June 1996, the April 1996 VA examiner 
reported that the veteran continued to be bothered by 
symptoms of anxiety, depression, and other symptoms related 
to PTSD.  The examiner remarked that upon examination, the 
veteran's anxiety level rose dramatically and that he 
recorded a pulse of 120.  The examiner stated that the 
veteran's hypertension was first noted after his return from 
Vietnam, so it was impossible to say what his base line level 
of hypertension was, as his hypertension developed after his 
PTSD.  The report notes that the veteran continued to take 
Nifedipine for treatment of high blood pressure, but that his 
blood pressure control was erratic on this regimen.  The 
impression was hypertension (paroxysmal), which was difficult 
to control.  The examiner opined that PTSD was the largest 
single contributor to the veteran's hypertension, but that he 
could not put a numerical figure on what percentage of his 
hypertension was due to PTSD.  He reiterated that the veteran 
had no baseline level of hypertension and that his 
hypertension developed after service in Vietnam.  He stated 
that if he was forced to provide a yes or no answer to the 
question of whether the veteran's hypertension was due to his 
PTSD, his answer would be yes, but emphasized that 
hypertension was related to many factors.  The examiner 
concluded that in addition to directly causing his 
hypertension through anxiety and the stimulation of the 
sympathetic nervous system, PTSD had also led to maladaptive 
behaviors, such as alcohol intake, smoking, and poor exercise 
and dietary habits, which might elevate blood pressure.

In a May 1997 VA opinion, L. L. M.D., stated that in 
formulating his opinion, he had reviewed the veteran's claims 
folder, as well as medical and psychiatric literature, and 
that the issue of the etiological relationship between PTSD 
and hypertension was discussed with Dr. M. F.  Dr. L. L. 
opined that it was approximately as likely as not that the 
veteran's hypertension was related in some way to his PTSD.  
Dr. L. L. provided the following rationale:  

The result of this analysis [] [is] best 
summarized in a quote from the medical textbook by 
J.L. Laragh and B.M. Brenner, Hypertension: 
Pathophysiology, Diagnosis and Management, 
(1995)[.]  "Emotional and psychological factors 
should be given attention in view of evidence that 
they may increase blood pressure, despite the lack 
of a convincing demonstration that specific 
emotional patterns or central nervous system 
disorders can sustain hypertension" (my italics).  
Dr. F. concurs, noting that while there are 
biological alterations (e.g. sympathetic hyper-
reactivity, endocrine abnormalities), and 
psychological and behavioral abnormalities (e.g. 
hostility, depression and poor health habits such 
as smoking) that are associated with PTSD, no 
statement etiologically linking PTSD and 
hypertension can yet be made (Friedman, J.J., 
Charney, D.S., and Deutsch, A.Y., Neurobiological 
and Clinical Consequences of Stress:  From Normal 
Adaptation to PTSD, 1996; & personal 
communication, 1997).  It will remain for future 
research [] [to] establish if such an etiological, 
linkage exists.  

Dr. L. L. stated that the veteran had hypertension and 
that contributory factors included PTSD, alcohol 
problems, smoking, and poor exercise and dietary 
habits.  He further stated that based on the current 
state of clinical knowledge with regard to the 
relationship between PTSD and hypertension, it would be 
pushing the bounds of current data to say that the 
veteran's PTSD and hypertension were likely related 
etiologically, and that it would be too severe to say 
that it is unlikely that his PTSD had any relationship 
to his hypertension.  Thus, he reasoned that it was 
most accurate to say that some relationship may exist.  
 
II.  Law 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Where certain diseases, such as 
hypertension, are manifested to a compensable degree within 
the initial post-service year, service connection may also be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  While the 
Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  There is no indication of pertinent outstanding 
records, and the veteran has been afforded opportunity to 
submit argument in support of his claim.  He has also been 
afforded VA examinations.  Thus, the Board finds that the 
duty to assist the veteran has been fulfilled.  Moreover, as 
the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

IV.  Legal Analysis

The veteran does not contend that hypertension was incurred 
in or aggravated by service.  Rather, he contends that stress 
related to his service-connected PTSD caused hypertension.

Initially, it is noted that the service medical records do 
not show a diagnosis of hypertension during service and there 
is no competent evidence that hypertension was manifested to 
compensable degree within the initial post-service year.  
38 C.F.R. §§ 3.307, 3.309.  Specifically, the service medical 
records reflect that the veteran's blood pressure in October 
1964 was 130/80.  The October 1967 separation examination 
shows that his blood pressure 140/70 and his heart was 
consistently described as normal.  These inservice findings 
are not consistent with hypertension.  Further, there is no 
evidence establishing hypertension within the initial post 
service year.  

The evidence of record shows that hypertension was first 
diagnosed in August 1993, many years after service.  While an 
August 1993 VA outpatient treatment record indicates that the 
veteran may have had hypertension prior to service, as noted 
above, the veteran's October 1964 service entrance 
examination shows that his heart was normal; his blood 
pressure was 130/80; and hypertension was not diagnosed.  
Thus, the presumption of soundness applies.

After a careful review of the evidence of record, the Board 
finds that hypertension was not incurred in or aggravated by 
service but was caused by a service-connected disability.  
38 C.F.R. § 3.310.  The Board is of the opinion that the 
veteran's hypertension is proximately due to his service-
connected PTSD.  

The veteran has submitted competent medical evidence which 
directly supports his claim, namely April and June 1996 VA 
medical opinions and the opinion of a private physician, Dr. 
L. M.  Specifically, in the April 1996 VA opinion it was 
noted that service-connected PTSD was at least a contributing 
factor in the development of hypertension.  It was also 
opined that PTSD may have led to maladaptive behaviors which 
might have contributed to his hypertension.  In the June 1996 
VA opinion, it was noted that while hypertension was caused 
by many factors, PTSD was the largest single contributor to 
the development of the veteran's hypertension.  Dr. L. M. 
generally noted that it was reasonable to conclude that 
wartime experience often plays a causative role in the 
development of hypertension.  It was further noted that 
veterans suffering from PTSD, like the veteran in this case, 
are at an increased risk for developing hypertension.

Also on file is a medical opinion from another VA physician, 
dated in May 1997, that while not totally discounting a 
relationship between the veteran's service-connected PTSD and 
hypertension, does call the relationship into question.  
Specifically, the May 1997 VA opinion is to the effect that 
it would be pushing the bounds of current data to say that 
the veteran's PTSD and hypertension were likely related 
etiologically.  It was also opined that it would be too 
severe to say that it was unlikely that PTSD had any 
relationship to the veteran's hypertension.  Rather, it was 
concluded that it was approximately as likely as not that the 
veteran's hypertension was related in some way to his PTSD.  
In other words, it was concluded that there may be some 
relationship between PTSD and hypertension. 

With respect to the April and June 1996 opinions of one VA 
medical examiner and the May 1997 opinion of another VA 
medical examiner, it is clear that both VA examiners reviewed 
the veteran's medical history.  All three opinions tend to 
support the veteran's claim.  While the April 1996 and June 
1996 opinions are definitive in stating a relationship 
between service-connected PTSD and hypertension, the May 1997 
VA opinion is a more equivocal.  However, the May 1997 
opinion, by no means, precludes an etiological relationship 
between the veteran's service-connected PTSD and 
hypertension.  Rather, the opinion states that it was 
approximately as likely as not that the veteran's 
hypertension was related in some way to his PTSD.  

In addition, the gap in time between the veteran's service 
discharge and the first manifestations of hypertension is 
noted but not dispositive of the matter at hand.  In this 
regard, the veteran's private physician, Dr. L. M. clarified 
that a veteran need not have been fully hypertensive at the 
time of discharge in order to develop hypertension related to 
PTSD.  Wallin v. West, 11 Vet. App, 509, 514 (1998). 

In sum, the Board is persuaded by the VA opinions on file, 
particularly the opinions of the April and June 1996 VA 
examiner, coupled with that of the veteran's private 
physician, Dr. L. M.  Again, these opinions conclude that the 
veteran's hypertension was caused by his service-connected 
PTSD.  

Any doubt existing in this case can equitably be resolved in 
favor of the veteran, as the positive and negative evidence 
of record is roughly in equipoise, such that the record does 
support a favorable determination.  The Board finds service 
connection for hypertension is warranted.


ORDER

Service connection for hypertension secondary to service-
connected PTSD is granted subject to regulations controlling 
the payment of monetary benefits.  



		
K. Parakkal
Acting Member, Board of Veterans' Appeals

 

